DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/929,386. Although the claims at issue are not identical, they are not patentably distinct from each other because the use of the system for a nicotine or non-nicotine is an obvious intended of use. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1: US patent Application 16/929,386 discloses: a reservoir assembly, the reservoir assembly comprising: an outer shell including a first opening, an inner surface of the outer shell at least partially defining a reservoir configured to hold a nicotine pre-vapor formulation, the nicotine pre-vapor formulation including nicotine; a wick extending from an interior of the reservoir to an exterior of the reservoir, the wick configured to draw the nicotine pre-vapor formulation held in the reservoir to the exterior of the reservoir; and a first membrane covering the first opening, the first membrane including one or more layers of a fabric that is liquid impermeable and air permeable (see claim 1).
Regarding claim 2: US patent Application 16/929,386 discloses: the fabric includes woven hydrophobic fibers (see claim 2).
Regarding claim 3: US patent Application 16/929,386 discloses: the first opening is a slit (see claim 3).
Regarding claim 4: US patent Application 16/929,386 discloses: a plurality of openings, the plurality of openings including the first opening, each opening of the plurality of openings being a pinhole; and a plurality of membranes, the plurality of membranes including the first membrane, each membrane of the plurality of membranes covering a respective opening of the plurality of openings (see claim 4).
Regarding claim 5: US patent Application 16/929,386 discloses:  the outer shell includes a second opening, the reservoir assembly includes a second membrane covering the second opening, the second membrane including one or more layers of a second fabric that is liquid impermeable and air permeable, and the second opening and the first opening are on opposite sides of the outer shell (see claim 5).
Regarding claim 6: US patent Application 16/929,386 discloses: the outer shell includes a third opening, and the wick extends through the third opening (see claim 6).
Regarding claim 7: US patent Application 16/929,386 discloses: a conduit extending through the outer shell, wherein the conduit and the outer shell collectively define the reservoir as a space between an outer surface of the conduit and the inner surface of the outer shell, and the wick extends between the outer surface of the conduit and the inner surface of the outer shell (see claim 7).
Regarding claim 8: US patent Application 16/929,386 discloses: a vaporizer assembly including a heater, the vaporizer assembly configured to generate a nicotine vapor based on heating the nicotine pre-vapor formulation drawn from the reservoir by the wick (see claim 8).
Regarding claim 9: US patent Application 16/929,386 discloses: 
a power source configured to supply electrical power to the vaporizer assembly (see claim 9).
Regarding claim 10: US patent Application 16/929,386 discloses:  an outer shell extending in a first direction, the outer shell including a first end and an inner surface, the inner surface of the outer shell defining an interior of the outer shell; a plunger extending through the interior of the outer shell in a second direction normal to the first direction, the plunger including a first surface and a second surface opposite the first surface, a portion of the inner surface of the outer shell defining a liquid containment area in a portion of the interior of the outer shell between the first surface of the plunger and the first end of the outer shell, the liquid containment area being a reservoir configured to hold nicotine pre-vapor formulation, the plunger configured to move in the first direction within the interior of the outer shell in response to a first force being applied to the first surface of the plunger by a volume of the nicotine pre-vapor formulation contained in the liquid containment area, the nicotine pre-vapor formulation including nicotine; and a wick extending from the interior of the outer shell to an exterior of the liquid containment area (see claim 10).

Regarding claim 11: US patent Application 16/929,386 discloses: the outer shell is cylindrical in shape, and the first direction extends along a longitudinal axis of the outer shell (see claim 11).
Regarding claim 12: US patent Application 16/929,386 discloses: a conduit extending in the first direction through the interior of the outer shell, wherein the plunger includes an opening through which the conduit passes (see claim 12).
Regarding claim 13: US patent Application 16/929,386 discloses: the wick extends through the opening in the conduit (see claim 13).
Regarding claim 14: US patent Application 16/929,386 discloses:  the wick extends through an opening in the first end of the outer shell (see claim 14).
Regarding claim 15: US patent Application 16/929,386 discloses: a passive actuator configured to continuously apply a second force on the second surface of the plunger (see claim 15).
Regarding claim 16: US patent Application 16/929,386 discloses:  a magnitude of the second force is less than a magnitude of the first force associated with forcing the nicotine pre-vapor formulation to pass through the wick from the liquid containment area to an exterior of the outer shell (see claim 16).
Regarding claim 17: US patent Application 16/929,386 discloses the plunger is configured to move within the outer shell based only on the first force applied on the first surface of the plunger by the volume of the nicotine pre-vapor formulation contained in the liquid containment area and a third force applied on the second surface of the plunger by atmospheric pressure (see claim 17).

Regarding claim 18: US patent Application 16/929,386 discloses the reservoir assembly of claim 10; and a vaporizer assembly including a heater, the vaporizer assembly configured to generate a nicotine vapor based on heating the nicotine pre-vapor formulation drawn from the interior of the liquid containment area by the wick (see claim 18).
Regarding claim 19: US patent Application 16/929,386 discloses a power source configured to supply electrical power to the vaporizer assembly (see claim 19).
Regarding claim 20: US patent Application 16/929,386 discloses providing an outer shell and a plunger, the outer shell extending in a first direction, the outer shell including a first end, an opening in the first end, and an inner surface, the inner surface of the outer shell partially defining an interior of the outer shell, the plunger extending through the interior of the outer shell in a second direction normal to the first direction, the plunger including a first surface and a second surface opposite the first surface, the first surface and a limited portion of the inner surface of the outer shell define a liquid containment area in the limited portion of the interior of the outer shell between the first surface of the plunger and the first end of the outer shell, the liquid containment area being a reservoir configured to hold nicotine pre-vapor formulation, the nicotine pre-vapor formulation including nicotine; filling the liquid containment area with the nicotine pre-vapor formulation such that the plunger is moved in the first direction away from the first end of the outer shell by the nicotine pre-vapor formulation, based on the nicotine pre-vapor formulation applying a first force on the first surface of the plunger; and
placing a portion of a wick into the liquid containment area (see claim 20).

Regarding claim 21: US patent Application 16/929,386 discloses: applying a second force on the second surface of the plunger to remove any air from the liquid containment area (see claim 21).
Regarding claim 22: US patent Application 16/929,386 discloses: coupling a passive actuator to the plunger within the outer shell, such that the passive actuator is configured to continuously apply a second force on the second surface of the plunger (see claim 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Biel (EP 3,127,441) in view of Kim (EP 3 622 838 A1).
Regarding claim 1, Biel discloses a reservoir assembly (fig. 5) for a nicotine e-vaping device, the reservoir assembly comprising: an outer shell (fig. 5, outer shell or wall reservoir: 334) including a first opening, an inner surface of the outer shell at least partially defining a reservoir configured to hold a nicotine pre-vapor formulation (see paragraph 0052), the nicotine pre-vapor formulation including nicotine (see paragraph 0022); a wick (fig. 5: 46) extending from an interior of the reservoir to an exterior of the reservoir (fig. 5), the wick configured to draw the nicotine pre-vapor formulation held in the reservoir to the exterior of the reservoir (see paragraph 0037); and a first membrane (see fig. 5: 54 and paragraph 0037) covering the first opening, the first membrane and air permeable (see paragraph 0037). However, Biel fails to explicitly disclose one or more layers of a fabric that is liquid impermeable. Kim discloses one or more layers of a fabric that is liquid impermeable. It would have been obvious to one having ordinary skill in the art to have one or more layers of a fabric that is liquid impermeable in order to prevent water penetration in Biel’s device as to improve the electrical conductivity, liquid conductivity and strength.
 Regarding claim 2, Biel and Kim disclose a fabric includes woven hydrophobic fibers or identical products (see paragraphs 0099, 0097: Kim). 
Regarding claim 3, Biel and Kim disclose the first opening (50) is a slit.
                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
          /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                             	                  08/10/2022